Citation Nr: 1815094	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-10 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1952 to September 1974.  The Veteran died in March 1991.  The appellant, who claimed as his surviving spouse, has died.  The appellant's daughter petitions to substitute for the deceased appellant.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, WI.  Jurisdiction has since been transferred to the Montgomery, Alabama RO.  

After a pre-hearing conference (PHC), in June 2017, the appellant's representative waived her right for a hearing before a Veterans Law Judge in lieu of the Board's acceptance of a request to obtain an expert medical opinion from the Veterans Health Administration (VHA).  The case was subsequently certified to the Board.

This case was remanded by the Board in August 2017 for further development.  To that end, the AOJ was requested to issue a substitution decision with respect to the June 2017 petition to be substituted for the appellant as claimant.  In February 2018, the request to substitute was denied.  


FINDING OF FACT

The appellant died in September 2016.





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).




ORDER

The appeal is dismissed.  





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


